Citation Nr: 1446261	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-22 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for onychomycosis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a VA Central Office hearing on his VA Form 9 Substantive Appeal, and a hearing was scheduled for March 2013.  Despite receiving adequate notice of that hearing by way of a January 2013 letter, he failed to attend his scheduled hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2013).  In November 2013, this case was remanded for further development; it has been reassigned to the undersigned for the purposes of this decision.


FINDING OF FACT

Bilateral onychomycosis of the toes and feet requires topical cream; the area affected is less than 5 percent of the entire body or of exposed areas; the skin disability is not shown to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12 month period.


CONCLUSION OF LAW

A compensable rating for bilateral onychomycosis of the toes and feet is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes (Codes) 7806, 7813 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in August 2011 and February 2014.  Those examinations are described in greater detail below, and are cumulatively adequate for rating purposes as the reports contain the information necessary for consideration of the applicable criteria.  

Given the February 2014 VA examination and report which specifically addressed whether Oxystat is a systemic therapy; the association of updated VA treatment records; and the subsequent readjudication of the claims; the Board finds that there has been substantial compliance with its November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate Diagnostic Codes (DCs) identify the various disabilities.  Id.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).
Code 7813 directs that dermatophytosis (ringworm of the feet is tinea pedis and ringworm of the nails is tinea unguium) is to be rated as scars (under Codes 7801-7805) or dermatitis (Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118 (2013).

Under Code 7806, a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas a; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118.

Although all available diagnostic codes have been considered, Codes 7800-7805 do not apply because the evidence does not show that the Veteran has scars related to his bilateral onychomycosis or tinea pedis of the toes and feet.

A June 2009 VA treatment records notes the Veteran's toenails were thick and yellow; onychomycosis was assessed.  An August 2009 VA treatment record also diagnosed onychomycosis and tinea pedis; a topical cream was prescribed.

A May 2010 statement by the Veteran notes that his foot condition is a result of his time in the army, that he had to have toenails removed in service, and that he has fungus all over his feet.  An October 2011 statement by the Veteran notes that his skin disability is an ongoing problem and that while he has been prescribed lotions, they have not resolved the problem.

A December 2010 letter from Dr. C. F., M.D., notes that the Veteran has been a long-time patient and has had bilateral foot problems for many years, including dry and cracked skin and deformities of the toenails with onychomycosis. 

On August 2011 VA examination, the Veteran reported exudation and itching of his feet and legs, and that he had been treating the disability with Oxistat, a topical corticosteroid.  Examination revealed dermatophytosis of the Veteran's feet which included exfoliation, crusting, disfigurement, and abnormal texture.  The skin lesion coverage of exposed area was 0 percent.  The skin lesion coverage relative to the whole body was 1 percent.  There was no scar associated with the skin condition. 

An August 2012 VA treatment record shows the Veteran sought treatment for his skin disability.  There was evidence on the soles of his feet and toenails of a fungal infection.  The Veteran reported a long-standing problem with athlete's feet and that he uses an anti-fungal cream for a period and then stops.  Topical cream Ketoconazole was prescribed.

A January 2013 private medical record from Boulevard Medical Center notes the Veteran had onychomycosis.  A subsequent October 2013 private treatment record from Boulevard Medical Center shows the Veteran was negative for onychomycosis.  

In November 2013, the case was remanded for a medical opinion addressing whether the Veteran's use of Oxistat, a topical corticosteroid, could be considered intermittent systemic treatment as noted in Diagnostic Code 7806.

A November 2013 statement by the Veteran indicates that he has used numerous creams and lotions over the years to treat his skin disability on his feet and legs.

March 2013 through September 2013 VA treatment records indicate the Veteran was treating his skin disability with Betamethasone and/or Ketoconazole, both topical creams. 

On February 2014 VA skin disability examination; the examiner noted a diagnosis of stasis dermatitis (secondary to diabetes) in addition to the earlier diagnosis of onychomycosis.  Tinea pedis was not present at the time of examination.  The Veteran's dermatitis affected less than 5 percent of the total body area and less than 5 percent of the exposed body area (face, neck, and hands).  The examiner noted that Oxistat is not systemic therapy and is a topical treatment for fungal skin infections.

The Veteran has currently and historically had only topical treatment for his skin disability.  The area of involvement, as found on the August 2011 VA examination, was 0 percent of the exposed body area and 1 percent of the total body area; the February 2014 VA examination also affirmed that the affected area was less than 5 percent of both total and exposed body area.  As the area of involvement is less than 5 percent of the entire body and less than 5 percent of his exposed surface area and the Veteran has never been prescribed intermittent systemic therapy, under Diagnostic Code 7806, a compensable degree of disability is not demonstrated.

The Board finds that during this appeal the service-connected onychomycosis has not been compensable, so the rating cannot be "staged" because this noncompensable degree of impairment represents the greatest level of functional impairment attributable to the condition during the relevant time period.  See Fenderson, 12 Vet. App. at 119.

There is nothing in the record to suggest that the disability picture associated with the Veteran's onychomycosis of the feet is exceptional or unusual so as to render impractical the application of the regular schedular standards.  The symptoms, impairment, extent of involvement shown, and treatment required are encompassed by the schedular criteria, and those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, the record also does not demonstrate that the onychomycosis has resulted in frequent periods of hospitalization or caused marked interference with employment (the Veteran is shown to have worked as a as a transportation coordinator throughout).

As the February 2014 VA examination noted the Veteran has been employed as a transportation coordinator since 1990 and is planning to retire next year, the matter of entitlement to a total rating based on unemployability is not raised in the context of these claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine (see 38 U.S.C.A. § 5107(b); C.F.R. §§ 3.102, 4.3) does not apply.  The appeal of this issue must be denied.



ORDER

The appeal seeking an initial compensable rating for onychomycosis of the feet is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


